Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
This office action is in response to applicant’s response filed 7/14/21. Amended Claims 9, 11, 15-20 are pending. 
Regarding the prior drawing objections, applicant’s arguments have been fully considered but are not persuasive. Drawings are required, as applicant quotes 35 USC 113 found in MPEP 608.02 (emphasis examiner’s): “The applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented”. See also MPEP 608.02 quoting 37 CFR 1.81(a): “The applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented.” See also MPEP 608.02 quoting 37 CFR 1.83(a): “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” Applicant’s drawings do not show every feature of the invention specified in the claims. As the hatching of the sectioned views (MPEP 608.02 V quoting 37 CFR 1.84(h)) is incomplete the drawings are incomplete. The drawing objections are held. Examiner notes that if the claimed invention is only directed to one embodiment, then only that embodiment need be illustrated as that would be the only embodiment claimed (see 112 rejections below).
Regarding the prior specification objections, applicant argues that “In response, Applicants note that the specification already discloses, the features of claims 9, 18, and 19. In view of all of the foregoing, withdrawal of the objection to the specification is respectfully requested.” (p. 5). Applicant’s arguments have been fully considered but are not persuasive. Applicant cites no passage in the specification supporting the claimed invention. Currently, the 112(a) rejections for claimed subject matter lack of written description and lack of enablement are not found in the originally filed disclosure, as best understood.  The specification objection is held.
Regarding the prior 112 rejections, please see the following office action for treatment of the currently claimed invention. Applicant argues:
Regarding the feature of the first and second pressurized chambers, nowhere do the claims recite that the first and second pressurized chambers alone or by themselves "establish, under rest conditions of the braking device...", nor are the claims required to do so. The preamble of the claims uses the term "comprising" which means that the named elements are essential but other elements may be added and still form a construct within the scope of the claim.

Applicant’s arguments have been fully considered but not are not persuasive. Claim 9 currently recites in part (emphasis and annotations examiner’s):
the first and second pressurized chambers arranged to establish, under rest conditions of the braking device,  (1) a communication between the first and the second pressurized chambers of the brake booster and (2) to interrupt such communication during braking

That is, the “first and second pressurized chambers” are currently claimed (“arranged to establish”) to achieve two states ((1) and (2)) with no other parts present. Contrast this language for example with the original claim 1 filed 12/9/19 which recited an additional “communication means” and likewise subsequent Claim 9 on 12/9/19 an additional “communication arrangement” (this language raised separate issues) which at least acknowledged the pressurized chambers themselves, alone, did not achieve two separate states. Examiner understands applicant desires a broad interpretation but the chambers themselves have not been shown to achieve the two states alone. An amendment to more particularly point out and distinctly claim applicant’s invention, such as “--the braking device-- arranged to establish…”, could overcome this issue.  
Regarding the previous prior art rejection under 102 by Cadeddu, applicant’s amendments have overcome this reference as anticipatory.
Drawings
The drawings are objected to because:
a. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 9, 11, 15-20 language (see 112 rejections below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
b. 	The drawings Figs. 1-4 lack complete, clear hatching of the sectioned parts (MPEP 608.02 V quoting 37 CFR 1.84(h); see also 608.02 IX). The structure of the claimed invention as a result is not understood. The claimed invention as a result is not understood. See also MPEP 608.02 quoting 37 CFR 1.81 and 35 USC 113. 
c.	It is noted that Fig. 4 is directed to the third embodiment (ex. p. 11, lines 13-14). Given the difficulty in in understanding the details of Fig. 4, it is suggested that a section analogous to detail A in Fig. 1 be taken and shown as detailed view of Fig. 4 if the third embodiment is claimed (see 112 rejections).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 9, 11, 15-20 language (see 112 rejections below). No new matter should be entered.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “a fist washer”. Examiner believes this should be “a --first-- washer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 9, 11, 15-20 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: 
B. The nature of the invention.		
C. The state of the prior art.		
D. The level of one of ordinary skill.
E. The level of predictability in the art.
F. The amount of direction provided by inventor.
G. The existence of working examples.
H. The quantity of experimentation.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Claim 9 recites in part “a brake booster, a piston of the brake booster defining a first and a second pressurized chamber of the brake booster, the first and second pressurized chambers arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. The originally filed disclosure does not enable the current claim language. Applicant’s specification discusses rest conditions of the braking device for example at specification - p. 7, line 25-p. 8, line 13:
 	The piston 51 of the brake booster 50 further defines, within the rear bore 33 of the axial hole 31, a first (front) pressurized chamber 52, and a second (rear) pressurized chamber 53 communicating with a pressurized oil tank (not shown) . Passageways 54 and 55 are provided between the chambers 52 and 53 and the gap 49, respectively, said passageways passing through the plunger 11 and, under rest conditions of the device (as shown in Fig. 1), communicate the front chamber 52 with the rear chamber 53 through the gap 49. When the brake pedal is actuated, the control piston 12, moving towards the front region, obstructs the passageway 55, thus isolating the front chamber 52 from the rear chamber 53. 
 	Between the gap 49 and the chamber 42 of the master cylinder 40 there are provided further passageways, formed between the outer surface 60 of the control piston 12 and the inner surface 61 of the plunger 11 and controlled by a suitable gasketing system, adapted to prevent, under rest conditions of the braking device, communication between the front chamber 52 and a discharge chamber 43 of the master cylinder 40 and to communicate the front chamber 52 with the discharge chamber 43 of the master cylinder 40 when the brake pedal is actuated. 
 	This gasketing system includes, among others, a first gasket 10, for example an O-ring, associated to the inner surface 61 of the plunger 11 and adapted to cooperate with the front end portion 12a of the control piston 12, and a second gasket 44, for example a lip-type gasket, arranged between the plunger 11 and the piston 41 of the master cylinder 40.

The originally filed disclosure includes a plurality of parts in excess of the claimed “the first and second pressurized chambers” to accomplish the claimed “arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. The first pressurized chamber and the second pressurized chamber, by themselves with no other part’s involvement, are being claimed capable of both communication and interruption of the communication. This is neither understood nor supported by the original disclosure where a plurality of parts accomplish this communication and interruption of the communication. The nature of the invention suggests that chambers alone would be incapable of these plural states (communication vs. not in communication). The state of the prior art would agree that other parts in excess of two chambers alone would be involved to accomplish the different states. The inventor has provided direction away from the claimed invention, as the originally filed disclosure by applicant includes a plurality of other parts to accomplish the claimed states. As such applicant has not provided the existence of a working example to support the claimed invention. The level of one of ordinary skill in the art, familiar with the predictability in the art, would suggest using other parts beyond just the two chambers, as claimed. The quantity of experimentation to accomplish the claimed invention’s operation with only the two chambers would be great.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 9, 11, 15-20 are not enabled.

Claims 9, 11, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 9 recites in part “a brake booster, a piston of the brake booster defining a first and a second pressurized chamber of the brake booster, the first and second pressurized chambers arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. The originally filed disclosure does not support “the first and second pressurized chambers” “arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. Applicant’s specification discusses rest conditions of the braking device for example at specification - p. 7, line 25-p. 8, line 13:
 	The piston 51 of the brake booster 50 further defines, within the rear bore 33 of the axial hole 31, a first (front) pressurized chamber 52, and a second (rear) pressurized chamber 53 communicating with a pressurized oil tank (not shown) . Passageways 54 and 55 are provided between the chambers 52 and 53 and the gap 49, respectively, said passageways passing through the plunger 11 and, under rest conditions of the device (as shown in Fig. 1), communicate the front chamber 52 with the rear chamber 53 through the gap 49. When the brake pedal is actuated, the control piston 12, moving towards the front region, obstructs the passageway 55, thus isolating the front chamber 52 from the rear chamber 53. 
 	Between the gap 49 and the chamber 42 of the master cylinder 40 there are provided further passageways, formed between the outer surface 60 of the control piston 12 and the inner surface 61 of the plunger 11 and controlled by a suitable gasketing system, adapted to prevent, under rest conditions of the braking device, communication between the front chamber 52 and a discharge chamber 43 of the master cylinder 40 and to communicate the front chamber 52 with the discharge chamber 43 of the master cylinder 40 when the brake pedal is actuated. 
 	This gasketing system includes, among others, a first gasket 10, for example an O-ring, associated to the inner surface 61 of the plunger 11 and adapted to cooperate with the front end portion 12a of the control piston 12, and a second gasket 44, for example a lip-type gasket, arranged between the plunger 11 and the piston 41 of the master cylinder 40.

The originally filed disclosure includes a plurality of parts in excess of the claimed “the first and second pressurized chambers” to accomplish the claimed “arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. The first pressurized chamber and the second pressurized chamber, by themselves with no other part’s involvement, are being claimed capable of both communication and interruption of the communication. This is neither understood nor supported by the original disclosure where a plurality of parts accomplish this communication and interruption of the communication.
Claim 11 depends from Claim 9. Claim 9 recites in part “a bushing fixedly connected to the first end portion of the control piston, the bushing having an outer surface arranged to cooperate with a second gasket associated with the plunger, so that the effective cross-sectional area counter-acting the pressure existing in the region between the piston of the master cylinder and the control piston is an effective cross-sectional area of the bushing, and the effective cross-sectional area of the bushing has a different effective cross-sectional area than that of the cross-sectional area of the first end portion of the control piston”. Bushing 15 is disclosed in Figs. 1 and 2 as part of the first embodiment (ex. specification p. 8, lines 20-28). In contrast, Claim 11 recites in part “wherein the control piston includes a thrust portion, the thrust portion having an outer surface arranged to cooperate with the gasket associated with the plunger, so that the effective cross- sectional area counter-acting the pressure existing in the region between the piston of the master cylinder and the control piston is an effective cross-sectional area of the thrust portion”. “Thrust portion” 215 appears in Fig. 3, the second embodiment. Applicant’s specification states these different parts (bushing vs. thrust portion) are in different embodiments (ex. p. 9 lines 29-p. 10, line 2). However, as Claim 11 depends from Claim 9 the current Claim 11 language simultaneously claims both embodiments. The original disclosure does not provide support for the simultaneous presence of the parts (bushing and thrust portion) of the currently claimed invention in a single embodiment. The claimed invention is not understood. 
Claim 16 depends from independent Claim 9. Claim 9 recites in part “a bushing fixedly connected to the first end portion of the control piston, the bushing having an outer surface arranged to cooperate with a second gasket associated with the plunger, so that the effective cross-sectional area counter-acting the pressure existing in the region between the piston of the master cylinder and the control piston is an effective cross-sectional area of the bushing, and the effective cross-sectional area of the bushing has a different effective cross-sectional area than that of the cross-sectional area of the first end portion of the control piston”. Bushing 15 is disclosed in Figs. 1 and 2 as part of the first embodiment (ex. specification p. 8, lines 20-28). In contrast, Claim 16 recites in part “wherein the first gasket is mounted in a ferrule associated with an inner surface of the plunger”. “Ferrule” 20 appears in Fig. 4, the third embodiment. Applicant’s specification states these different parts (bushing vs. ferrule) are in different embodiments (ex. p. 11, lines 13-24). However, as Claim 16 depends from Claim 9 the current Claim 16 language simultaneously claims both embodiments. The original disclosure does not provide support for the simultaneous presence of the parts (bushing and thrust portion) of the currently claimed invention in a single embodiment. The claimed invention is not understood.
Claim 18 depends from Claim 11. Claim 11 depends from independent Claim 9. Claim 9 recites “a bushing”. Claim 11 recites “a thrust portion”. Claim 18 recites “a ferrule”. These parts are from three separate embodiments (ex. p. 6, lines 2-9 of original specification), where the “bushing” - 15 is in Figs. 1-2 (first embodiment), the “thrust portion” - 215 is in Fig. 3 (second embodiment), and the “ferrule” - 20 is in Fig. 4 (third embodiment). Claim 18 claims all three embodiments simultaneously which is neither understood nor supported by the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite. Claim 9 recites in part “a brake booster, a piston of the brake booster defining a first and a second pressurized chamber of the brake booster, the first and second pressurized chambers arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. This is indefinite. How are only the “the first and second pressurized chambers” “arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”? Applicant’s specification discusses rest conditions of the braking device for example at specification - p. 7, line 25-p. 8, line 13:
 	The piston 51 of the brake booster 50 further defines, within the rear bore 33 of the axial hole 31, a first (front) pressurized chamber 52, and a second (rear) pressurized chamber 53 communicating with a pressurized oil tank (not shown) . Passageways 54 and 55 are provided between the chambers 52 and 53 and the gap 49, respectively, said passageways passing through the plunger 11 and, under rest conditions of the device (as shown in Fig. 1), communicate the front chamber 52 with the rear chamber 53 through the gap 49. When the brake pedal is actuated, the control piston 12, moving towards the front region, obstructs the passageway 55, thus isolating the front chamber 52 from the rear chamber 53. 
 	Between the gap 49 and the chamber 42 of the master cylinder 40 there are provided further passageways, formed between the outer surface 60 of the control piston 12 and the inner surface 61 of the plunger 11 and controlled by a suitable gasketing system, adapted to prevent, under rest conditions of the braking device, communication between the front chamber 52 and a discharge chamber 43 of the master cylinder 40 and to communicate the front chamber 52 with the discharge chamber 43 of the master cylinder 40 when the brake pedal is actuated. 
 	This gasketing system includes, among others, a first gasket 10, for example an O-ring, associated to the inner surface 61 of the plunger 11 and adapted to cooperate with the front end portion 12a of the control piston 12, and a second gasket 44, for example a lip-type gasket, arranged between the plunger 11 and the piston 41 of the master cylinder 40.

The description includes a plurality of parts in excess of the claimed “the first and second pressurized chambers” to accomplish the claimed “arranged to establish, under rest conditions of the braking device, a communication between the first and the second pressurized chambers of the brake booster and to interrupt such communication during braking”. What are the metes and bounds of the claimed invention?
Claim 9, lines 15-18 recite “the control piston including a first end portion having a cross-sectional area and being arranged to cooperate with a gasket so as to establish, during braking, a modulated communication between the first pressurized chamber of the brake booster and a discharge chamber of the master cylinder”. This is indefinite. Is this “a modulated communication” related to the “communication” earlier in Claim 9? What are the metes and bounds of “modulated communication” vs “communication”?
Claim 9, line 32 recites “Seeger ring”. The use of the term “Seeger ring”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term. Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (MPEP 608.01(v)). Examiner believes this refers to a --circlip-- however the claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product (MPEP 2173.05(u)).
Claim 11, line 3 recites the limitation “the gasket”. This is indefinite. The antecedent basis for this limitation in the claim is indefinite as Claim 9, lines 14 and 22 each recite “gasket”. What part is being referenced in Claim 11?
Claim 11 recites “a thrust portion”. This is indefinite. Claim 11 depends from Claim 9. Claim 9 has already recited a control piston with a “bushing”. Where is the “thrust portion” of Claim 11 in relation to the already recited parts in Claim 9, including the “bushing”? 
Claim 15 recites “wherein the first washer abuts against a shoulder provided on the inner surface of the plunger and the second washer abuts against a ring associated with the inner surface of the plunger.”. This is indefinite. Claim 15 depends on Claim 11 which depends on Claim 9. Claim 9 has already recited “wherein the first washer abuts against a shoulder provided on the inner surface of the plunger and the second washer abuts against a Seeger ring associated with the inner surface of the plunger.”. Claim 15 largely repeats Claim 9. Where are the parts in Claim 15 in relation to the parts of Claim 9?
Claim 16 recites a “ferrule”. This is indefinite. Claim 16 depends from Claim 9. Claim 9 has already recited a control piston with a “bushing”. Where is the “ferrule” of Claim 16 in relation to the already recited parts of Claim 9, including the “bushing”?
Claim 18 recites a “ferrule”. This is indefinite. This is indefinite. Claim 18 depends from Claim 11 which depends from Claim 9. Claim 9 has already recited a control piston with a “bushing” while Claim 11 has recited a “thrust portion”. Where is the “ferrule” of Claim 18 in relation to the already recited parts of Claim 9 and 11, including the “bushing” and “thrust portion”? 
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745